FIRST COMMUNITY CORPORATION

ANNUAL INCENTIVE PLAN

SECTION 1: Establishment & Purpose.

1.1        Establishment of Plan. The Company hereby establishes this First
Community Corporation Annual Incentive Plan for its corporate and Subsidiary
employees.

1.2        Purpose of Plan. The purpose of this Plan is to advance the interests
of the Company and its Subsidiaries by attracting and retaining employees and by
stimulating the efforts of such employees to contribute to the continued success
and growth of the business of the Company and its Subsidiaries. This Plan is
further intended to provide flexibility to the Company and its Subsidiaries in
structuring incentive compensation to appropriately balance risk and reward,
ensure compatibility with effective controls and risk-management, and to align
Awards with the interests of its shareholders.

SECTION 2: Definitions.

The following words have the following meanings unless a different meaning
plainly is required by the context:

2.1        “Act” means the Securities Exchange Act of 1934, as amended.

2.2        “Award” means a right granted to a Participant to receive an
incentive payment, in cash or other property, upon the achievement of certain
Performance Measures designated as provided in this Plan.

2.3       “Award Agreement” means any written or electronic agreement entered
into between the Company and a Participant setting forth the terms and
conditions of an Award made to such Participant under this Plan, such Award
Agreement to be in such form as shall be prescribed by the Committee from time
to time.

2.4        “Base Salary” means, unless otherwise specified by the Committee with
respect to an Award, a Participant’s annualized base salary as of the last day
of the applicable Performance Period or, if later, the date that the Participant
is hired by the Company or a Subsidiary or promoted to a position in which he or
she is eligible to be a Participant.

2.5        “Board” means the Board of Directors of the Company.

2.6       “Code” means the Internal Revenue Code of 1986, as amended. Each
reference in this Plan to a section or sections of the Code, unless otherwise
noted, shall be deemed to include a reference to the rules and regulations issue
under such section or sections of the Code.

2.7        “Committee” means the Human Resources and Compensation Committee of
the Board or such other committee as the Board may designate from time to time.
The Committee shall consist of at least three members of the Board and all of
its members shall be independent under applicable Nasdaq Stock Market rules.

2.8       “Company” means First Community Corporation, a South Carolina
corporation, and its successors and assigns.

2.9        “Disability” means an inability of a Participant to perform his or
her employment duties as defined in 409a(3)(i)(4).

2.10       “Employee” means an employee of the Company or one of its
Subsidiaries.

2.11        “Maximum Award” means a dollar amount or a percentage of Base
Salary, as determined by the Committee for each Performance Period, which
represents the payment that the Participant will earn if the maximum level of
the Performance Measures is achieved, subject to Section 4(a).



  1 

 

2.12        “Participants” means any Employee who is designated by the Committee
as a Participant in this Plan. Members of the Board who are not also Employees
are not eligible to participate in this Plan. A person who is hired by the
Company or any of its Subsidiaries, or promoted to a position in which he or she
is eligible to be a Participant, during a Performance Period may also be
designated by the Committee at the time of hire or promotion as a Participant,
in which event the Performance Period for such Participant shall be the portion
of the Performance Period remaining after the person is designated a
Participant.

2.13        “Performance Measures” means the performance goals selected for each
Participant with respect to each Performance Period, the achievement of which
shall determine the amount of the Participant’s Award for the Performance
Period. The Performance Measures may include any of the criteria listed below:

 

a)Asset quality;

b)Cash flow (before or after dividends);

c)Cash flow per share (before or after dividends);

d)Cash flow return on investment;

e)Cash generation;

f)Combined ratio;

g)Core non-interest income or change in working capital;

h)Cost control;

i)Cost saving levels;

j)Deposit portfolio growth;

k)Dividends;

l)Earnings (including earnings before taxes, earnings before interest and taxes
or earnings before interest, taxes, depreciation and amortization);

m)Economic value added;

n)Efficiency ratio;

o)Embedded value added;

p)Gross margin;

q)Gross profit;

r)Level of classified assets;

s)Liquidity;

t)Loan portfolio growth;

u)Market share;

v)Market-spending efficiency;

w)Net income or net core income;

x)Net interest margin;

y)Net interest income

z)Non-performing assets as a percentage of assets;

aa)Objective customer service measures or indices;

bb)Operating or reported earnings per share;

cc)Operating or reporting return on assets;

dd)Operating profit;

ee)Pre- or after-tax income;

ff)Prescribed rating;

gg)Pure deposits;

hh)Return on average assets;

ii)Return on capital (including return on total capital or return on invested
capital);

jj)Return on equity or return on average equity;

kk)Revenue growth;

ll)Revenues;

mm)Risk-based capital;

nn)Safety and soundness rating;

oo)Sales;

pp)Shareholder value added;

qq)Stock price;

rr)Total shareholder return or stock price return;

ss)Unit volume; and

tt)Such other business criteria as the Committee may determine to be
appropriate, which may include financial and nonfinancial performance goals.



  2 

 

One or more Performance Measures may, in the Committee’s sole discretion and
provided that the Committee determines that it does not encourage the applicable
Participant to expose the Company or its Subsidiaries to imprudent risks that
may pose a threat to the safety and soundness of the Company or its
Subsidiaries: (i) be linked to the Participant’s business unit, division,
business segment, a Subsidiary or the Company as a whole, or any combination of
the foregoing, or to such Participant’s areas of responsibility; (ii) be
compared to pre-determined levels, as the Committee may deem appropriate, or
compared to the performance of a pre-established peer group, or published or
special index that the Committee, in its sole discretion, deems appropriate; or
(iii) include subjective determinations by the Committee or the Participant’s
superiors. The conditions for grant or vesting and the other provisions of
Awards (including, without limitation, any applicable Performance Measures) need
not be the same with respect to each Participant.

The Committee may adjust any Performance Measure to the extent necessary to
prevent dilution or enlargement of an Award as a result of extraordinary events
or circumstances, as determined by the Committee in its sole discretion, or to
exclude the effects of extraordinary, unusual, or non-recurring items, such as
(a) asset write-downs, (b) litigation or claim judgments or settlements, (c)
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Financial Accounting
Standards Board Accounting Standards Codification Topic 225-20 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable fiscal year, (f) acquisitions, mergers, or divestitures (including
non-recurring transaction-related expenses); (g) securities offerings; (h)
accounting changes, (i) amortization of goodwill or other intangible assets, (j)
discontinued operations, (k) life insurance benefits and (l) other special
charges or extraordinary items as approved by the Committee, in its sole
discretion.

2.14        “Performance Period” means each consecutive twelve (12)-month period
commencing on the first day of each calendar or fiscal year during the term of
this Plan, or a portion of such twelve (12)-month period with respect to an
Employee who becomes a Participant during such period, or such other period as
determined by the Committee.

2.15        “Plan” means this First Community Corporation Annual Incentive Plan.

2.16        “Subsidiary” means any corporation, partnership, joint venture,
limited liability company or other entity during any period in which at least a
fifty percent (50%) voting or profits interest is owned, directly or indirectly,
by the Company or any successor to the Company.

2.17        “Target Award” means a dollar amount or a percentage of Base Salary
determined by the Committee for each Performance Period, which represents the
payment that the Participant will earn if the target level of the Performance
Measures is achieved, subject to Section 4(a).

2.18        “Threshold Award” means a dollar amount or a percentage of Base
Salary, as determined by the Committee for each Performance Period, which
represents the payment that the Participant will earn if the threshold level of
the Performance Measures is achieved, subject to Section 4(a).

SECTION 3: Administration.

3.1       Power and Authority of Committee. The Plan shall be administered by
the Committee. The Committee shall have full power and authority, subject to all
applicable provisions of this Plan and applicable law, to

(a)establish, amend, suspend or waive such rules and regulations and appoint
such agents as it deems necessary or advisable for the proper administration of
this Plan,

(b)construe, interpret and administer this Plan and any instrument or agreement
relating to this Plan, including correcting any defect, supplying any omission,
interpreting any ambiguity or reconciling any inconsistency in the manner and to
the extent it shall deem desirable to carry this Plan into effect,

(c)waive, prospectively or retroactively, any conditions of or rights of the
Company under any Award,

(d)increase or decrease the payout due under any Award, and

 

  3 

 

(e)make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

Unless otherwise expressly provided in this Plan, each determination made and
each action taken by the Committee pursuant to this Plan or any instrument or
agreement relating to this Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, binding and conclusive
for all purposes on all persons, including, but not limited to, Participants of
the Company or its Subsidiaries, and their legal representatives and
beneficiaries. The Committee may take actions or otherwise make determinations
that are subject to ratification by the Board. Subject to the applicable rules
of the Nasdaq Stock Market, if the Committee does not exist, or for any other
reason determined by the Board in its sole discretion, the Board may make any
determination or take any other action under the Plan that would otherwise be
the responsibility of the Committee (and, to the extent the Board makes any
determination or take any other action under the Plan, the Board shall be deemed
to be the Committee for purposes of the Plan with respect to such determination
or other action by the Board). An Award Agreement shall not be required for
Awards. However, an Award Agreement may be utilized in connection with any
Awards if and to the extent deemed appropriate by the Committee. Any Award
Agreement or Award Document shall be deemed to be part of (and subject to the
terms and conditions of) the Plan and, accordingly, shall be administered by the
Committee as set forth in this Section 3. An Award must be evidenced by an Award
Agreement or other written instrument (and “Award Document”) approved by the
Committee.

3.2        Delegation. The Committee may delegate its powers and duties under
this Plan, to designate Employees who will be eligible for Awards and the
Performance Measures and other terms of such Awards, and/or to approve
achievement of the applicable Performance Measures, to a sub-committee of the
Committee.

3.3        Determinations at the Outset of Each Performance Period. Prior to the
start of or during each Performance Period, the Committee shall:

(a)designate Employees who will become Participants for such Performance Period;

(b)establish a Threshold Award, Target Award and Maximum Award for each
Participant; and

(c)with respect to each Participant, establish one or more Performance Measures
and a formula to determine the amount of the Award that will be earned at
different levels of achievement of the Performance Measures.

3.4        Approval. Following the close of each Performance Period and prior to
payment of any amount to any Participant under this Plan, the Committee must
determine which of the applicable Performance Measures for that Performance
Period have been achieved and the attainment of all other factors upon which any
payments to a Participant for that Performance Period are to be based and the
corresponding Award amounts. Such approval shall be made in time to permit
payments to be made not later than the fifteenth (15th) day of the third (3rd)
calendar month following the end of the Performance Period.

SECTION 4: Incentive Payment.

Subject to the provisions of this Plan, each Participant shall receive an
incentive payment for each Performance Period in the amount determined by the
extent to which his or her Performance Measures have been achieved under the
terms of his or her Award, subject to the limitations set forth below:

(a)        Discretionary Increase or Reduction. The Committee shall retain sole
and absolute discretion to increase or reduce the amount of any incentive
payment otherwise payable to any Participant under this Plan.

(b)        Continued Employment. Except as otherwise approved by the Committee
or specifically set forth in a written employment agreement between the Employee
and the Company or its Subsidiaries in effect on the date of such payment, no
incentive payment under this Plan with respect to a Performance Period shall be
paid or owed to a Participant who is not employed in good standing, as
determined by the Committee, on the date payment is made for a Performance
Period under Section 5.1; provided that the Committee may, in its sole
discretion, approve pro-rated payments in the event of retirement, death,
disability, layoff, etc.

(c)       Regulatory Action. Awards will not be earned or paid, regardless of
achievement of Performance Measures, (i) to the extent that any regulatory
agency issues a formal, written enforcement action, memorandum of understanding
or other directive action that, or a regulation that, prohibits or limits the
eligibility of the Employee for or pay out of the Award to the Employee under
the Plan, or (ii) if, after a review of the Company’s or its Subsidiaries’
credit quality measures, the Committee considers it imprudent to provide or pay
out the Award under the Plan.



  4 

 

(d)       Ethical Obligations. The Company and its Subsidiaries are committed to
doing business in an honest and ethical manner and to complying with all
applicable laws and regulations. Participant actions are expected to comply with
the policies established by the Company and its Subsidiaries, including their
Codes of Ethics and Insider Trading Policies. The Committee may determine, on a
case-by-case basis, any reductions or eliminations of incentive payments under
this Plan due to violations of policies or noncompliance.

(e)       Clawback. By accepting any compensation paid or otherwise made
available to a Participant under this Plan, the Participant agrees to the terms
and conditions of this Plan (including, without limitation, this Section 4(e)).
The Participant agrees to repay any compensation previously or hereafter paid by
the Company or its Subsidiaries, or otherwise made available to the Participant
under this Plan, that is subject to recovery under any applicable law or
regulation (including any rule of any exchange or service through which the
securities of the Company are then traded), or any compensation “clawback” or
recoupment policy of the Company or its Subsidiaries applicable to
similarly-situated Employees of the Company or such Subsidiary or required to
comply with applicable law or regulation (as may be amended from time to time
and as may hereafter be adopted). Any Participant whose Award payout becomes
subject to forfeiture or clawback shall promptly return any payment received
under this Plan that is identified by the Company by written notice to the
Participant. If the Participant fails to return such payment promptly, the
Company or its Subsidiaries may, among other things, deduct such amount from
other compensation owed to the Participant by the Company or its Subsidiaries as
an advancement of wages, and the Participant’s acceptance of the applicable
Award represents his or her acknowledgment and agreement to such deduction. The
Participant acknowledges the rights of the Company and its Subsidiaries to
engage in any legal or equitable action or proceeding in order to enforce the
provisions of this Section.

SECTION 5: Benefit Payments.

5.1        Time and Form of Payments. All payments of Awards pursuant to this
Plan unless otherwise specified by the Committee shall be paid in a cash lump
sum payment or equity award and shall be made not later than the fifteenth
(15th) day of the third (3rd) month following the end of the Performance Period;
provided that the Committee may permit Participants to elect to defer payment of
their Awards pursuant to a timely election made pursuant to any deferred
compensation plan that has been or may be established by the Company that
satisfies the requirements of Section 409A of the Code.

5.2        Nontransferability. Except as otherwise determined by the Committee,
no right to any incentive payment under this Plan, whether payable in cash or
property, shall be transferable by a Participant other than by will or by the
laws of descent and distribution; provided, however, that if so determined by
the Committee, a Participant may, in the manner established by the Committee,
designate a beneficiary or beneficiaries to exercise the rights of the
Participant and receive any cash or property due under the Participant’s Award
upon the death of the Participant. No right to any incentive payment under this
Plan may be pledged, attached or otherwise encumbered, and any purported pledge,
attachment or encumbrance thereof shall be void and unenforceable against the
Company.

5.3       Other Restrictions. The Committee may impose other restrictions on any
Award, or any cash or property acquired in connection with an Award, as the
Committee deems advisable, including, without limitation, holding periods or
further transfer restrictions, forfeiture provisions, and restrictions under
applicable federal or state laws.

5.4        Tax Withholding. The Company or its Subsidiaries shall be entitled to
withhold and deduct from payment of the Award, future wages of a Participant (or
from other amounts that may be due and owing to a Participant from the Company
or a Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Award. The Company may also require a Participant promptly to remit the amount
of such withholding to the Company or its Subsidiaries before taking any action
with respect to an Award. The Company may establish such rules and procedures
concerning timing of any withholding election as it deems appropriate.
Notwithstanding any action taken or not taken by the Company or its
Subsidiaries, the Participant shall remain solely liable for all taxes due with
respect to his or her Award.



  5 

 

SECTION 6: Amendment and Termination.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in this Plan, the Board may amend, alter, suspend, discontinue or
terminate this Plan, and the Committee may amend or cancel any Award, except
that no such amendment, alteration, suspension, discontinuation or termination
shall be made that would violate the rules or regulations of the NASDAQ Stock
Market or any other laws, rules and regulations that are applicable to the
Company.

This Plan will continue in effect until terminated by the Board (although any
Awards outstanding at such time shall remain outstanding and subject to this
Plan until they are paid out or otherwise cancelled as provided in this Plan).
The Committee is not required to grant any Awards under this Plan.

SECTION 7: General Provisions.

7.1        Effective Date. This Plan was approved by the Board to be effective
as of January 1, 2020.

7.2        Term of this Plan. This Plan shall continue indefinitely until
otherwise terminated pursuant to Section 6. No right to receive an incentive
payment shall be granted after the termination of this Plan. However, unless
otherwise expressly provided in this Plan, any right to receive an incentive
payment theretofore granted may extend beyond the termination of this Plan, and
the authority of the Board and the Committee and its delegates to amend or
otherwise administer this Plan shall extend beyond the termination of this Plan.

7.3        Headings. Headings are given to the Sections and subsections of this
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
this Plan or any provision thereof.

7.4        Applicability to Successors. This Plan shall be binding upon and
inure to the benefit of the Company and each Participant, and the successors and
assigns of the Company, and the beneficiaries, personal representatives and
heirs of each Participant. If the Company becomes a party to any merger,
consolidation or reorganization, this Plan shall remain in full force and effect
as an obligation of the Company or its successors in interest.

7.5        Employment Rights and Other Benefit Programs. The provisions of this
Plan shall not give any Participant any right to be retained in the employment
of the Company or its Subsidiaries. In the absence of any specific agreement to
the contrary, this Plan shall not affect any right of the Company, or of any
Subsidiary, to terminate, with or without cause, any Participant’s employment or
service at any time. This Plan shall not replace any contract of employment,
whether oral or written, between the Company or its Subsidiaries and any
Participant, but shall be considered a supplement thereto. This Plan is in
addition to, and not in lieu of, any other employee benefit plan or program in
which any Participant may be or become eligible to participate by reason of
employment with the Company or its Subsidiaries. No compensation or benefit
awarded to or realized by any Participant under this Plan shall be included for
the purpose of computing such Participant’s compensation under any
compensation-based retirement, disability, or similar plan of the Company or any
Subsidiary unless required by law or otherwise provided by such other plan.

7.6       No Trust or Fund Created. This Plan shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Subsidiary and a Participant or any other person. To
the extent that any person acquires a right to receive payments from the Company
or any Subsidiary pursuant to this Plan, such right shall be no greater than the
right of any unsecured general creditor of the Company or of any Subsidiary.

7.7       Governing Law. The validity, construction and effect of this Plan or
any incentive payment payable under this Plan shall be determined in accordance
with the laws of the State of South Carolina.

7.8       Severability. If any provision of this Plan is, becomes, or is deemed
to be invalid, illegal or unenforceable in any jurisdiction, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of this Plan, such
provision shall be stricken as to such jurisdiction, and the remainder of this
Plan shall remain in full force and effect.



  6 

 

7.9       Certain Tax Matters. No payments are intended to constitute deferred
compensation subject to Section 409A of the Code, unless a Participant elects to
defer a payment pursuant to a deferred compensation plan that is intended to
comply with such Code Section. The Plan is, and all Awards are, intended to be
exempt from (or, in the alternative, to comply with) Section 409A of the Code,
and each shall be construed, interpreted and administered accordingly. The
Company and its Subsidiaries do not guarantee that any benefits that may be
provided under the Plan will satisfy all applicable provisions of Section 409A
of the Code. Each payment under any Award shall be treated as a separate payment
for purposes of Section 409A of the Code. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment to be made
under any Award. Notwithstanding any provision of this Plan or any Award
Agreement or Award Document to the contrary, in the event that a Participant is
a “specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company),
amounts that constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code that would otherwise be payable during the six-month
period immediately following a Participant’s “separation from service” within
the meaning of Section 409A of the Code shall instead be paid or provided on the
first business day following the date that is six months following the
Participant’s separation from service or any earlier date permitted by Section
409A of the Code. If the Participant dies following the separation from service
and prior to the payment of any amounts delayed on account of Section 409A of
the Code, such amounts shall be paid to the personal representative of the
Participant’s estate within 30 days following the date of the Participant’s
death.

If any Award would be considered “deferred compensation” under Section 409A of
the Code, the Committee reserves the absolute right (including the right to
delegate such right) to unilaterally amend the Plan or the applicable Award
Agreement or Award Document, without the consent of the Participant, to avoid
the application of, or to maintain compliance with, Section 409A of the Code.
Any amendment by the Committee to the Plan or an Award Agreement pursuant to
this Section 7.9 shall seek to maintain, to the extent practicable, the original
intent of the applicable provision without violating Section 409A of the Code. A
Participant’s acceptance of any Award shall be deemed to constitute the
Participant’s acknowledgment of, and consent to, the rights of the Committee
under this Section 7.9, without further consideration or action. Any
discretionary authority retained by the Committee pursuant to the terms of the
Plan or pursuant to an Award Agreement or Award Document shall not be applicable
to an Award that is determined to constitute deferred compensation, if such
discretionary authority would contravene Section 409A of the Code. In no event
will the Company or any Subsidiary of the Company be required to reimburse a
Participant for any taxes imposed or other costs incurred as a result of Section
409A of the Code.

This Plan is being executed, on behalf of the Board, by the undersigned
duly-authorized officer of the Company.

 



  7 

 